Citation Nr: 0019503	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran perfected an appeal from denial of 
entitlement to service connection for bilateral hearing loss.

2.  Whether the veteran perfected an appeal from the denial 
of entitlement to service connection for a mouth disorder.

3.  Entitlement to service connection for sebaceous cysts 
with acne rosacea, miliaria rubra, tinea corporis, prurigo 
nodularis, and folliculitis, claimed as a skin disorder.

4.  Entitlement to service connection for Reiter's 
syndrome/polyarthralgia, claimed as joint pain.

5.  Entitlement to service connection for a disability 
manifested by bilateral leg pains, claimed as due to 
fractures.

6.  Entitlement to service connection for a disability 
manifested by back pain, other than as a manifestation of 
Reiter's syndrome/polyarthralgia, claimed as back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1981 and from October 1982 to September 1992.  He served in 
the Southwest Asia theater of operations during the Persian 
Gulf War from October 1, 1990, to April 14, 1991.

This appeal arises from a rating decision of May 1994 from 
the St. Petersburg, Florida, Regional Office (RO).  The 
issues of entitlement to service connection for Reiter's 
syndrome/polyarthralgia; bilateral leg pains; and a 
disability manifested by back pain, other than Reiter's 
syndrome/polyarthralgia, are the subjects of the remand 
herein.

Entitlement to service connection for Reiter's syndrome with 
spondyloarthritis claimed as disability manifested by 
undiagnosed illness was denied by the RO in a March 1998 
rating decision.  The veteran filed a notice of disagreement 
with that rating decision in December 1998.  A statement of 
the case was mailed to him in February 1999.  There has been 
no further communication from the veteran or his 
representative with respect to that issue, and the Board does 
not consider herein a claim based on undiagnosed illness.



FINDINGS OF FACT

1.  The December 1994 statement of the case included the 
issues of service connection for bilateral hearing loss and a 
mouth condition.  

2.  The veteran's VA Form 9 did not refer to or state any 
errors of fact or law with the denial of service connection 
for bilateral hearing loss and a mouth condition, and it is 
not adequate to perfect an appeal.

3.  There is no competent evidence of a skin disorder in 
service.

4.  The veteran has been diagnosed at various times since 
service to have a skin disorder.

5.  There is no competent medical evidence of a nexus between 
any skin disorder diagnosed since service with any disease or 
injury in service.

6.  There is evidence of joint pain during service.

7.  The veteran has been diagnosed with polyarthralgia, 
spondyloarthritis, and Reiter's syndrome following service.

8.  There is evidence of a nexus between the veteran's 
current joint complaints and service.

9.  There is evidence of the incurrence of disease or injury 
of the legs during service.  

10.  There is evidence of a present disability of the legs 
and evidence of a link with service.  

11.  There is evidence of back pain during service.

12.  There is no evidence of nexus between complaints of back 
pain (other than Reiter's syndrome) following service and 
disease or injury in service.


CONCLUSIONS OF LAW

1.  An appeal for service connection for bilateral hearing 
loss was not perfected.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).

2.  An appeal for service connection for a mouth condition 
was not perfected.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b) (1999).

3.  The claim for service connection for sebaceous cysts with 
acne rosacea, miliaria rubra, tinea corporis, prurigo 
nodularis, and folliculitis, claimed as a skin disorder, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  The claim for service connection for Reiter's 
syndrome/polyarthralgia is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The claim for service connection for bilateral leg pains 
due to fractures is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

6.  The claim for service connection for a disability 
manifested by back pain, other than Reiter's 
syndrome/polyarthralgia, claimed as back condition, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 1993, the veteran filed a claim for compensation 
for, inter alia, joint pain of the entire body, a mouth 
condition, a back condition, a skin condition, a disability 
of both legs, and hearing loss.  He claimed that all 
conditions except the legs and hearing loss had existed since 
1991 to the present.

The veteran's service medical records were obtained after 
several attempts by the RO.  A report of medical 
examination/treatment dated September 1982, just prior to the 
veteran's second period of service, showed no diagnoses and 
no treatment.  The report of medical examination for 
enlistment the same month showed no abnormalities of the 
spine or other musculoskeletal or of the skin.  

A treatment note in February 1983 showed that the veteran 
complained of, inter alia, nausea, vomiting after eating, and 
diarrhea.  There was some mild upper abdominal tenderness to 
palpation, and hypoactive bowel sounds.  The assessment was 
flu syndrome.  A report of medical examination, dated in 
March 1983, shows that the clinical evaluation of the upper 
and lower extremities, feet, spine and other musculoskeletal, 
and skin was normal.  

In March 1983, on a medical examination for airborne status, 
all pertinent systems were evaluated as normal.

In July 1983, the veteran complained of vomiting and 
diarrhea.  There was no abnormal abdominal pain, and 
hyperactive bowel sounds were heard.  The assessment was 
gastroenteritis.

In July 1984, the veteran complained of pain in the lumbar 
spinal area of one day's duration.  He reported that he 
popped his back when he slid onto base while playing 
softball.  On examination, there was tenderness to the 
interscapular area and a slight abrasion of the left buttock.  
There was no diagnosis given for the back pain, other than 
severe contusion left buttock.

In June 1985, the veteran complained of diarrhea and nausea 
without vomiting of three or four days' duration.  He 
reported having eaten at a fast food restaurant where others 
were ill.  The assessment was gastroenteritis.  The following 
day, a treatment record notes the acute gastroenteritis was 
resolving.  He continued to have diarrhea the following day, 
but the nausea had subsided.

In December 1985, the veteran complained of an injury to his 
neck the previous day in a car accident.  The treatment note 
stated that a cervical spine series was negative, and the 
veteran's neck had full range of motion.  The assessment was 
cervical strain.

In March 1986, the veteran complained of an injury to the 
left foot the previous day.  There was no edema or 
discoloration, and range of motion was normal.  The 
assessment was bruise.  In April 1986, the veteran complained 
of a growth on the left great toe of three months' duration.  
There was a callus-like growth of skin on the distal aspect 
of the left great toe.  The assessment was corn/plantar wart.

A July 1986 clinical record notes the veteran complained of 
diarrhea since the previous day.  The assessment was viral 
syndrome.

In October 1986, the veteran reported slight dizziness and 
nausea with a possible insect bite on the neck the previous 
night.  On examination, there was a .5 centimeter pink-
colored papule, with no erythema, heat, or tenderness.  The 
assessment was probable mild systemic reaction to insect 
bite.

In April 1987, the veteran complained of extreme calf pain 
when walking after falling in a hole during a run three days 
previously.  He said he did not twist his ankle or foot.  On 
examination, there was no ecchymosis or induration, and gait 
was normal.  There was bilateral tenderness for both gastroc 
heads.  The assessment was bilateral gastroc strain.

In June 1987, the veteran complained of sudden onset of 
nausea and vomiting the previous evening.  The assessment was 
gastroenteritis.  In July 1987, the veteran complained of 
back pain, right calf pain, and pain in the back of the left 
leg.  There was no spasm of the back or calf, and full range 
of motion of the back and calf.  The assessment was 
musculoskeletal pain.

In December 1987, the veteran complained of constant itching 
on the tip of the penis.  On examination, dry, scaly skin 
around the head of the penis with some lesions was noted.  
The assessment was rule out allergic reaction versus herpes.

On a periodic physical examination in February 1988, all 
pertinent systems were assessed as normal.

In May 1988, the veteran complained of fever, myalgia, nausea 
and diarrhea since the previous day.  He was febrile.  The 
assessment was viral enteritis.

In October 1988, the veteran complained of intermittent 
backache and reported a history of injury to his back.  He 
also complained of headaches and diarrhea.  On examination, 
he had limitation of motion and mild tenderness from T12 to 
L2.  Straight leg raising was negative and deep tendon 
reflexes were good.  The following month, he was seen 
complaining of chronic low back pain of two months' duration.  
He said he had fallen on his back the previous day  He 
reported no hematuria, questionable abdominal pain, and 
diarrhea, with stools alternating between hard and loose.  On 
examination, there was tenderness palpated over L2-L5 spinal 
processes.  Active range of motion was full, and there were 
no muscle spasms.  Straight leg raising was negative.  The 
assessment was rule out intervertebral disc syndrome and 
mechanical low back pain.

An undated clinical entry on the back of a June 1989 clinical 
record notes that the veteran complained of mid-back pain 
secondary to trauma.  He reported having slipped and fallen, 
hitting his thoracic spine on a tire tool.  He was tender to 
palpation over the thoracic spine, and there was spasm to the 
paraspinous muscles with ecchymosis.  The assessment was 
trauma to mid back.  (X-rays were to be ordered.)  X-rays of 
the thoracic spine dated in August 1990 were within normal 
limits.

In October 1991, the veteran complained of rectal bleeding, 
abdominal pain, nausea, and diarrhea for one week.  He denied 
vomiting, shortness of breath, back pain, or change in 
bladder habits.  The assessments were infectious diarrhea, 
nonacute abdomen, and probable [illegible] ileus.  On follow-
up several days later, the veteran reported that he was doing 
better.  Lab results were negative for ova and parasites, and 
stool culture was positive for Campylobacter.  The assessment 
was bacterial gastroenteritis resolving with Cipro.  Two days 
later, the assessment was gastroenteritis resolving.

In March 1992, the veteran complained of mid back pain with 
upper back symptoms and joint aches especially the elbows.  
The pains came and went, lasting up to one half hour.  On 
examination, there was full range of motion of the back, it 
was nontender, and there was no spasm.  There was also full 
range of motion of the arms and legs.  The assessment was 
arthralgia.  The following week, the veteran complained of 
back pain and muscle spasm for one year.  On examination, 
there was no swelling, no ecchymosis, no edema, and no 
deformity.  The veteran did not experience pain to the touch.  
He could touch his toes.  No assessment was given.

An April 7, 1992, clinical record shows that the veteran 
complained of pain in the spinal column from T4 to L1, and 
myalgia and fatigue.  Later in April 1992, the veteran 
complained of leg pain distal to the knees in both knees 
after he injured himself during an airborne operation six 
days previously when he landed on a rucksack.  He reported 
that trying to run increased his pain.  On examination, there 
was no tenderness, no swelling, and no discoloration.  He had 
full function of proximal and distal joints.  He experienced 
discomfort on palpation of the entire length of bilateral 
tibias.  The assessment was rule out minor contusion.   

A June 1992 clinical record shows that the veteran complained 
of bilateral leg pain.  A bone scan of the lower legs showed 
multiple areas of moderately increased activity throughout 
the medial and posterior cortex of both tibias and possible 
mildly increased uptake in both ankles.  The impressions were 
severe shin splints versus early stress fractures involving 
both tibiae and possible mild degenerative change versus over 
use in both ankles.

A report of medical history, dated in June 1992, notes that 
the veteran denied having had skin diseases, and a trick or 
locked knee.  He indicated that he didn't know if he had 
arthritis, rheumatism, bursitis, or lameness.  He did 
indicate that he had had swollen of painful joints, cramps in 
the legs, and recurrent back pain.  The physician's summary 
notes frequent pain in all joints, occasional leg cramps, and 
occasional low back pain.  The report of medical examination, 
dated in June 1992, shows that the clinical evaluation of the 
upper and lower extremities, feet, spine and other 
musculoskeletal, and skin was normal.

The report of a February 1993 Department of Veterans Affairs 
(VA) general medical examination notes that the veteran 
claimed that he had low backache, knee pain, ankle pain, and 
shoulder pain for three years.  He also claimed that he had 
low back pain since jumping from an airplane in March 1992 
and that he had stress fractures of both tibias.  The veteran 
also indicated that he had multiple boil like lesions on his 
trunk which would come and go.  The report notes there were 
multiple furuncle or other acne and sebaceous cyst type 
lesions on the back.  The report also notes that both knees, 
elbows, and ankles had been swollen without tissue loss, 
tenderness, tremors, twitching, or muscle atrophy.  There was 
questionable tenderness of the medial condyle of both tibiae 
and malleoli.  The diagnoses were low backache, leg pains 
status post stress fracture of the tibia, polyarthralgias, 
and sebaceous cysts with acne rosacea.  

The report of a February 1993 VA skin examination shows 
folliculitis and prurigo nodularis on the buttocks, arms, and 
back.  There were multiple pustules on the buttocks.  The 
veteran said there were no seasonal changes, but he reported 
they were worse in times of stress.

A report of VA x-rays, dated in March 1993, notes an 
impression of no evidence of spondylolysis or 
spondylolisthesis of the lumbosacral spine.  Vertebral 
heights were normal and intervertebral disk spaces were 
maintained.

A rating decision, dated in May 1994, denied service 
connection for bilateral hearing loss and a mouth condition 
(claimed as pain right maxilla).  The record copy of the 
letter in the claims file advising the veteran of this 
decision is undated.  The notice of disagreement, received in 
August 1994, notes that the notification letter received by 
the veteran was dated May 12, 1994.

The veteran was provided a statement of the case, dated 
December 22, 1994.  The statement of the case listed six 
issues, including service connection for bilateral hearing 
loss and service connection for a mouth condition (claimed as 
pain right maxilla).

An Appeal to Board of Veterans' Appeals (VA Form 9) was 
received January 25, 1995.  The veteran indicated that he 
continued to disagree with the denial of service connection 
for polyarthralgia, low back pain, leg pains status post 
stress fracture, and a skin condition.  He did not mention 
claims for bilateral hearing loss or a mouth condition.

In July 1995, the veteran underwent Persian Gulf Registry 
examination.  Complaints of joint pains were noted, as were 
intermittent skin lesions, although none were present at the 
time of the examination.  The examination report indicates 
that the veteran complained of pain in the shoulders, elbows, 
knees, wrists, hands, low back, neck, and ankles.  The 
diagnoses included degenerative arthritis with muscle spasm 
and post dysentery Reiter's syndrome.  A number of 
consultations and work-ups were ordered.

An August 1995 VA dermatology record notes complaints of a 
four-year history of pruritic bumps and rash on the neck and 
back, worse with hot weather the past couple of months.  On 
examination, there were several papules with central crusting 
and scaly borders on the posterior neck, and diffuse papules 
and small pustules on the upper back.  There was a localized 
area of erythema with tiny pustules on the lower back.  KOH 
on the back was positive.  The assessments were miliaria 
rubra and tinea corporis.  An August 1995 VA rheumatology 
clinical record notes the veteran complained of pain in 
joints including shoulders, elbows, knees, ankles, and lower 
back.  He had full range of motion of all joints, and 
clinical work-up was negative.  There was no paraspinal 
muscle pain, and no change in the pain with movement.  The 
assessment was multiple joint pain that appeared to be more 
degenerative with a muscle spasm component.  

An August 1995 podiatry consultation showed complaints of a 
nine-year history of right ankle pain secondary to trauma.  
On examination, there was tenderness upon palpation of the 
inferior lateral malleolus with absent anterior drawer sign 
on the right.  There was no erythema or edema.  Range of 
motion was normal.  The assessment was chronic right ankle 
pain secondary to trauma.

August 1995 bilateral foot x-rays showed no evidence of 
fracture or dislocation.  There was no periosteal thickening.  
Bone mineralization was normal, and there were no soft tissue 
abnormalities.  The impression was no acute findings.  
Bilateral ankle x-rays the same date showed normal bone 
density and architecture.  There was no evidence of 
osteoblastic or osteolytic process.  The joint spaces were 
preserved, without evidence of arthritic change.  There was 
no soft tissue swelling or calcification.  The impression was 
normal examination.

In September 1995, the veteran was seen for follow-up of 
right ankle pain.  He reported some relief with an ankle 
brace.  There was pain on palpation of the inferior lateral 
ankle.  Impression was sinus tarsi pain.  A steroid injection 
was done.

A statement of accredited representation in appealed case (VA 
Form 1-646), dated October 19, 1995, lists six issues for 
consideration including service connection for bilateral 
hearing loss and service connection for a mouth condition.

An October 1995 clinical record notes that the veteran 
indicated that he went to Saudi Arabia in October 1989 and 
developed diarrhea for 45 days.  The veteran complained of 
joint pain and swelling.  The impression was suspect for post 
dysentery Reiter's.  An October 1995 VA podiatry record shows 
that the veteran complained of an old injury to his ankle, 
injured while jumping as a paratrooper.  He was seen for 
follow-up care following injection of his right ankle.  There 
was no edema, no erythema, and no lesions.  There was pain on 
palpation of the inferior medial malleolus and lateral 
malleolus, and strength was 5/5.  The assessment was 
resolving ankle joint pain on the right and degenerative 
joint disease of the right ankle possibly secondary to 
salmonella in 1989.  

In November 1995, the veteran was seen for sinus tarsitis of 
the right foot and was given an injection.  A November 1995 
report of VA x-rays notes an impression of mild cervical 
spondylosis.  

The veteran was seen again in podiatry clinic for right ankle 
pain in December 1995.  Neurologically, he was grossly 
intact.  There was pain on palpation medially along the talar 
neck.  The assessment was rule out sinus tarsi syndrome.  The 
veteran did not want another injection at that time.

A February 1996 VA clinical record notes an assessment of 
arthritis and that the patient still had pain.  Later that 
month, the veteran reported that his right ankle was painful, 
that his toes tingle and become numb and cramp when he walks.  
He reported a history of multiple stress fractures of the 
right leg.  On examination, strength was 5/5.  There was no 
pain on range of motion, but pain on palpation with Tinel's.  
There was a small mass palpated at the posterior tibial 
nerve.  The assessment was rule out tarsal tunnel versus 
neuroma of the posterior tibial nerve.  An injection to the 
right posterior tibial nerve was done.

In March 1996, the veteran was seen for follow-up in 
podiatry.  It was noted that he had had three injections of 
steroid and anesthetic mixture.  Skin was within normal 
limits  Range of motion of all joints was within normal 
limits.  There was pain on palpation medially of the right 
foot along the posterior tibial nerve at the medial malleolus 
and Tinel's sign was positive on the right foot.  A small 
mass was palpable along the superior aspect of the flexor 
retinaculum of the right foot.  The assessment was rule out 
tarsal tunnel syndrome of the right foot.

In April 1996, nerve conduction studies and electromyography 
were done.  The compound nerve action potential was normal 
for the right medial and lateral plantar nerves, and EMG of 
the muscles tested was normal.  There was no evidence of 
tarsal tunnel syndrome, and possible neuroma was suspected 
clinically.  On follow-up the next day, the examiner noted 
that the nerve conduction study report was unclear as to 
which extremity was affected and planned a magnetic resonance 
imagery (MRI) consult of the right foot.  The assessment 
remained, rule out tarsal tunnel syndrome right foot.

An MRI of both ankles (the left for comparison) was done in 
April 1996.  The examination showed normal bone marrow 
signals bilaterally, and bony cortices were well preserved.  
Soft tissue signals were symmetrical, with no evidence of 
mass lesion or abnormal fluid accumulation.  The area of the 
medial malleolus as well as the tarsal tunnel was of normal 
and symmetrical appearance, with no evidence of mass lesion 
extending from the posterior tibial nerve.  The impression 
was essentially normal examination of the right ankle, with 
no evidence of tumor of the posterior tibial nerve.  It was 
noted that the clinically palpated small mass may be below 
the resolution of the examination.

In May 1996, a right tarsal tunnel release surgery was 
scheduled for the following month.  During surgery in June 
1996, one of the posterior tibial veins was found to have 
tortuosities.  A portion of the tortuous varicositic vein was 
removed.  Biopsy of the vein was normal.  The postoperative 
diagnosis was tarsal tunnel syndrome secondary to 
varicosities.

The report of a VA joints examination, dated in December 
1996, notes that the veteran indicated that arthritic 
symptoms occurred approximately two times per month and low 
back pain more often.  The report notes he had a diagnosis of 
Reiter's syndrome for a year.  The diagnosis was 
spondyloarthritis.  Additionally, the examiner indicated that 
in his clinical opinion this was consistent with incomplete 
Reiter's syndrome.  December 1996 reports of VA x-rays show 
impressions of normal appearing examination of the bilateral 
ankles and no acute findings identified of the bilateral 
knees.  



II.  Legal Analysis

A.  Whether there is a perfected appeal before the Board

Bilateral hearing loss
Mouth disability

The issues of service connection for bilateral hearing loss 
disability and a mouth disability were certified to the Board 
of Veterans' Appeals (Board) for consideration.  However, the 
threshold question to be resolved is whether the veteran has 
perfected an appeal of these issues.  If the appeal has not 
been perfected, the Board does not have jurisdiction to 
consider the issues and must dismiss the appeal.

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present argument 
on this question.  38 C.F.R. § 20.203 (1999).

In an August 1999 letter, the Board advised the veteran that 
the issue of the adequacy of his substantive appeal had been 
raised with regard to the issues of service connection for 
bilateral hearing loss disability and a mouth disability.  
The letter told the veteran the reason for raising this 
issue, gave him a summary of the regulations governing the 
adequacy of the substantive appeal, and advised him that he 
had 60 days from the date of the letter in which to submit 
argument to the Board.  Therefore, the veteran was provided 
with sufficient notice that the Board would address the issue 
of adequacy of the substantive appeal.  38 C.F.R. § 20.203 
(1999). 

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.202 (1999).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. § 7108 (West 1991).

The December 1994 statement of the case listed the issues of 
service connection for bilateral hearing loss and a mouth 
condition.  However, the Appeal to Board of Veterans' Appeals 
(VA Form 9) that was received in January 1995 made no mention 
of these issues.  Where, as here, the statement of the case 
lists more than one issue, the substantive appeal must 
indicate that the appeal is being perfected as to all issues 
or must indicate which issues are being appealed.  In this 
case, the veteran clearly listed the issues that are on 
appeal.  He did not list or offer argument with respect to 
the issues of hearing loss or mouth condition.  There was no 
allegation of error of fact or law.  Therefore, the veteran's 
VA Form 9 does not constitute a substantive appeal for the 
issues of service connection for bilateral hearing loss and a 
mouth condition.  38 C.F.R. § 20.202 (1999).

A substantive appeal must be received within 60 days of the 
date of mailing of the statement of the case or within one 
year of the date of notification of the initial review or 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1999).

The veteran's representative submitted a statement of 
accredited representation in appealed case (VA Form 1-646) to 
the RO on October 19, 1995.  This presentation included the 
issues of service connection for bilateral hearing loss and 
service connection for a mouth condition.  However, this was 
dated more than 60 days after the December 1994 statement of 
the case and more than one year from the May 1994 letter to 
the veteran notifying him of the initial decision.  
Accordingly, the representative's statement cannot be 
construed as a substantive appeal with regard to the issues 
of service connection for bilateral hearing loss and service 
connection for a mouth condition since it was not timely 
filed.  38 C.F.R. § 20.302(b) (1999).

As noted, the veteran did not submit a timely or adequate 
substantive appeal specifying that he wanted to appeal the 
issues of service connection for bilateral hearing loss and 
service connection for a mouth condition.  There was no 
allegation of error of fact or law in the determination with 
which the veteran expressed disagreement.  Therefore, the 
veteran did not perfect an appeal with regard to these 
issues.  Accordingly, the Board may not be entertain the 
application for review since it is not in conformity with the 
laws regarding appeals to the Board.  The Board is without 
jurisdiction to consider the issues of service connection for 
bilateral hearing loss and service connection for a mouth 
condition and must dismiss the appeal.  38 U.S.C.A. § 7108 
(West 1991); 38 C.F.R. § 20.202 (1999).

B.  Whether the claims for service connection are well 
grounded

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The threshold question to be resolved is whether the 
veteran's claims are well-grounded; that is, whether they are 
plausible, meritorious on their own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Under 38 U.S.C.A. § 5107(a) (West 1991), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Once a claimant has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Evidence of incurrence during service and evidence of a nexus 
with service can be satisfied by (1) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  


Skin disorder

An April 1986 clinical record shows an assessment of a corn 
and plantar wart on the left great toe, and an October 1986 
clinical record shows a probable insect bite.  These are the 
only indications in the service medical records of any 
abnormality of the veteran's skin.  The February 1988 report 
of medical examination shows that the clinical evaluation of 
the skin was normal.  In the June 1992 report of medical 
history, the veteran denied having had skin diseases.  
Additionally, the June 1992 report of medical examination 
shows that the clinical evaluation of the skin was normal.  
Since the veteran's skin was assessed as normal subsequent to 
1986, the corn and plantar wart, and the insect bite during 
service were acute and transitory.  38 C.F.R. § 3.303(a), (b) 
(1999)

The February 1993 VA general medical examination shows 
multiple furuncle or other acne and sebaceous cyst type 
lesions on the back.  The diagnosis was sebaceous cysts with 
acne rosacea.  The February 1993 VA skin examination shows 
folliculitis and prurigo nodularis on the buttocks, arms, and 
back.  However, as noted above, there is no evidence of 
furuncles, acne or sebaceous cysts, acne rosacea, 
folliculitis, or prurigo nodularis in the service medical 
records.  Accordingly, there is no competent evidence that 
the skin conditions noted since service were manifested in 
service.  38 C.F.R. § 3.303(b), (d) (1999).

The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claim is 
plausible.  There is no competent medical evidence in the 
record of a nexus between the veteran's current skin disorder 
and service.  Accordingly, the claim is not well grounded.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992), Caluza v. Brown, 
7 Vet.App. 498 (1995).  

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); Morton 
v. West, 12 Vet App 477 (1999). 

Based on the foregoing, the veteran's claim for service 
connection for a skin disorder is denied as being not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Reiter's syndrome, claimed as polyarthralgia

A June 1987 clinical record notes an assessment of 
musculoskeletal pain.  A March 23, 1992, clinical record 
shows an assessment of arthralgia.  Additionally, the 
physician's summary in the report of medical history, dated 
in June 1992, notes that there was frequent pain in all 
joints.  Therefore, there is evidence of joint pain during 
service.  

The February 1993 VA general medical examination report shows 
a diagnosis of polyarthralgia.  Therefore, there is evidence 
of joint pain following service.  Additionally, a July 1995 
VA examination report shows a diagnosis of post dysentery 
Reiter's syndrome [symptoms . . . comprising urethritis, 
conjunctivitis, and arthritis (the dominant feature), 
Dorland's Illustrated Medical Dictionary 1638 (28th ed. 
1994)].  Additionally, an October 1995 VA clinical record 
notes post dysentery Reiter's and the December 1996 VA joints 
examination report indicates that the veteran had incomplete 
Reiter's syndrome.  Accordingly, a disease that has arthritis 
as a dominant feature has been diagnosed after service.

The service medical records note that the veteran had 
gastroenteritis in July 1983 and June 1985.  Additionally, 
the service medical records from October 1991 note 
assessments of infectious diarrhea and bacterial 
gastroenteritis, with stool culture positive for 
Campylobacter.  Therefore, there is evidence of dysentery-
like symptoms in service.  With the diagnosis of post-
dysentery Reiter's, there is evidence of a nexus between the 
veteran's current polyarthralgia and an illness during 
service.  

For the reasons set forth above, the claim for service 
connection for Reiter's syndrome, claimed as polyarthralgia, 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  The remand herein will discuss fulfillment of 
the Department's duty to assist the claimant in developing 
his claim.

Bilateral leg pains

Service medical records, dated in June 1992, show that the 
veteran complained of leg pain.  A June 1992 bone scan report 
shows impressions of shin splints versus stress fractures.  
Therefore, there is evidence of the incurrence of disease or 
injury during service.  The report of a February 1993 VA 
examination shows a diagnosis of leg pains status post stress 
fracture of the tibia.  This shows evidence of a present 
disability and evidence of a link with service.  Accordingly, 
the claim for service connection for bilateral leg pains is 
plausible and thus well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  The remand herein will discuss 
compliance with the Department's duty to assist.

Low back disability, other than Reiter's syndrome

A June 1987 clinical record notes that veteran complained of 
back pain and provides an assessment of musculoskeletal pain.  
A November 1988 clinical record notes impressions of rule out 
intervertebral disc syndrome and mechanical low back pain.  A 
March 1992 clinical record notes the veteran complained of 
backache.  The June 1992 report of medical history notes the 
veteran indicated that he had recurrent back pain, and 
occasional back pain was noted in the physician's summary.  
Accordingly, there were complaints of back pain during 
service.  

The February 1993 VA general medical examination notes a 
diagnosis of low backache.  Additionally, a July 1995 VA 
examination report indicates that the veteran complained of 
low back pain, and an August 16, 1995, VA clinical record 
notes the veteran complained of pain in the lower back.  
These records indicate that the veteran complained of low 
back pain from time to time following service.  However, 
there are of record no medical opinions linking the veteran's 
periodic complaints with any disease or injury in service.

The December 1996 VA joints examination report shows a 
diagnosis of spondyloarthritis [arthritis of the spine, 
Dorland's Illustrated Medical Dictionary 1563 (28th ed. 
1994)], consistent with incomplete Reiter's syndrome.  This 
same examination report showed no examination of the spine 
and no complaints relating to the spine.  Accordingly, to the 
extent that the claimed low back disorder may be attributable 
to or a symptom of the Reiter's syndrome, the claim is well 
grounded and the claimed Reiter's syndrome is the subject of 
remand.  Otherwise, there is no evidence of a low back 
disorder, and the claim is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  


ORDER

The claim for service connection for bilateral hearing loss 
is dismissed.

The claim for service connection for a mouth disability is 
dismissed.

Entitlement to service connection for sebaceous cysts with 
acne rosacea, miliaria rubra, tinea corporis, prurigo 
nodularis, and folliculitis, claimed as a skin disorder, is 
denied.

The appeal for entitlement to service connection for Reiter's 
syndrome, claimed as polyarthralgia, is granted only to the 
extent that the claim is well grounded.

The appeal for entitlement to service connection for a 
disability manifested by bilateral leg pain, claimed as due 
to fractures, is granted only to the extent that the claim is 
well grounded.

The appeal for entitlement to service connection for a low 
back disability, other than as a manifestation of Reiter's 
syndrome, is denied.



REMAND

The veteran's claims for service connection for Reiter's 
syndrome and a disability manifested by bilateral leg pain 
are well grounded.  Accordingly, the VA is obligated to 
assist the claimant in developing the facts pertinent to the 
claims.   38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The February 1993 VA general medical examination notes a 
diagnosis of polyarthralgias.  The service medical records 
show that there were complaints of joint pains during 
service.  The medical records in the claims file indicate 
that the veteran had a diagnosis of Reiter's syndrome 
beginning in July 1995.  As noted above, the predominant 
feature of Reiter's syndrome is arthritis.  An October 1995 
VA clinical record notes that the veteran claimed that he had 
dysentery for 45 days beginning in October 1989.  The 
impression was post dysentery Reiter's.  However, the service 
medical records do not support the veteran's claim of 
dysentery in 1989.  The service medical records do show that 
the veteran had gastroenteritis in June 1985 and infectious 
diarrhea of bacterial gastroenteritis in October 1991 that 
was treated with Cipro.  The medical evidence of record does 
not provide an opinion as to whether the veteran's Reiter's 
syndrome is due to the gastroenteritis in June 1985 or the 
infectious diarrhea/bacterial gastroenteritis in October 1991 
during service.  The medical evidence of record also does not 
indicate whether the joint pains during service were actually 
manifestations of the later diagnosed Reiter's syndrome.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran.

A June 1992 bone scan report shows impressions of shin 
splints versus stress fractures and the report of a February 
1993 VA examination shows a diagnosis of leg pains status 
post stress fracture of the tibia.  However, the stress 
fractures were only a suspected possibility and there is no 
other indication in the service medical records that the 
veteran had stress fractures of the tibiae.

The December 1996 VA joints examination shows a diagnosis of 
spondyloarthritis.  However, the examination report does not 
show whether this was based on x-rays of the spine.  The 
veteran has been diagnosed with Reiter's syndrome.  The 
medical evidence in the record does not indicate whether the 
veteran's back complaints and spondyloarthritis are 
attributable to Reiter's syndrome.  Accordingly, the case 
will be returned to the RO for further examination of the 
veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he has had any VA or private medical care 
for his Reiter's syndrome/polyarthralgia 
or his leg disorders since January 1997.  
If private treatment is indicated, as the 
veteran to provide appropriate releases, 
and request those treatment records.  
Associate all requests, responses, and 
medical records received with the claims 
file.  If any request is unsuccessful, 
notify the veteran and his representative 
so that he may obtain and present the 
records himself, in keeping with his 
ultimate responsibility to present 
evidence in support of his claim.  38 
C.F.R. § 3.159(c).

2.  Obtain and associate with the file 
all VA treatment records, test results, 
special studies, or examination reports 
since January 1997 dealing with the 
veteran's Reiter's 
syndrome/polyarthralgia or his leg 
disorder.

3.  Thereafter, request that the veteran 
be scheduled for a VA rheumatology 
examination.  The claims file is to be 
provided to the examiner to review prior 
to the examination, and the examiner is 
asked to indicate in the examination 
report that she or he has reviewed the 
claims file.  All appropriate tests and 
studies should be conducted, and the 
examination report should not be 
submitted until all test results have 
been reviewed by the examining physician.  

Based on examination and testing of the 
veteran, a review of the service medical 
records, and review of the post-service 
medical records, the examiner should 
render an opinion as to whether the 
veteran's joint pain complaints during 
service and polyarthralgia following 
service were actually manifestations of 
Reiter's syndrome.  The examiner should 
also render an opinion as to the origin 
of the veteran's Reiter's syndrome, 
including whether it is at least as 
likely as not that it is attributable to 
the noted incidents of gastroenteritis 
during service.  The examiner is asked to 
provide the medical rationale for any 
conclusions.  The claims folder should be 
made available to the examiner for review 
prior to evaluation of the veteran.

4.  The RO should request that the 
veteran be scheduled for a VA orthopedic 
examination of the legs.  The claims file 
is to be made available to the examiner 
in connection with the examination, and 
the examiner is asked to indicate in the 
examination report that she or he has 
reviewed the claims file.  The examiner 
should be requested to ascertain a 
diagnosis, if possible, for the veteran's 
bilateral leg pain complaints.  All 
appropriate tests and studies should be 
conducted, and the test results are to be 
reviewed by the examiner prior to 
submission of the examination report.  
The examiner is asked to determine 
whether it is at least as likely as not 
that any currently diagnosed leg disorder 
is related to in-service complaints of 
leg pain or the shin splints versus 
stress fracture reported in June 1992.

5.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for Reiter's syndrome/polyarthralgia or a 
disability manifested by bilateral leg 
pain can be granted.  The RO should 
conduct any additional evidentiary 
development or other adjudicative action 
that is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991 & Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



